Truly, J.,
delivered the opinion of the court.
From the date of the enrollment of appellees’ judgment against Edwards, the defendant in execution, they acquired a *355lien on all the property belonging to their debtor. The record shows that the judgment was rendered on the 13th and enrolled on the 15th day of February, while the bill of sale from Edwards to appellant was not executed until the 17th. Ap-pellees were entitled, by the plain intendment of Code 1892, § 2413,- to have their judgment enrolled immediately upon rendition, even though the five days allowed for appeal had not elapsed. This meaning is made manifest by the provision of that section which provides that “the judgment may be enrolled and have the force and effect of a lien in all cases where an appeal is taken as well as in other cases.” The only difference with regard to the lien of a judgment rendered by a circuit court and one rendered by a justice of the peace is that the first, upon enrollment, becomes a lien, and binds the property of the defendant from the rendition thereof (Code 1892, § 757), while the lien of the latter attaches only from the date of its enrollment. Upon enrollment the lien of a judgment binds all the property of the defendant without regard to its character or description. So, in the instant case, immediately upon enrollment on the 15th day of February, appellees acquired a lien on the stock of goods and merchandise then owned by their debtor, and which was subsequently conveyed to appellant. The contention of appellant, that the proof fails to. establish with sufficient certainty that the goods seized under the execution were the identical goods which he purchased from Edwards, is plainly negatived by the testimony, including his own admissions.
The other assignment is without merit.

The judgment is affirmed.